Title: To Thomas Jefferson from William Short, 2 November 1825
From: Short, William
To: Jefferson, Thomas


Dear sir
Philada
Nov. 2. 1825
I cannot too much thank you for your kind letter of the 14th It gave me great relief from the anxiety I was under on account of reports as to your health & the affairs of the University—To the last, as mere reports, I should have  paid no attention, after those which prevailed on the same subject, & without even the shadow of a foundation, some time ago. But the Richmond Enquirer which I see from time to time, had copied some articles from the central gazette that admitted of no doubt, there was now something real of a disagreeable character. Your letter therefore was particularly acceptable; as I hold, it is always best to know the worst of everything of the kind—that is, to know the exact truth good or bad—To the persons here, such at least as are friendly to the institution, I have related the matter; but in this case observing the rule which I have always prescribed to myself, where you were concerned, of not committing you; knowing as I do, from long observation, that where there is any excitement either as to person or subject, whatever is said will be misrepresented. This rule has obliged me more than once to dissemble as to the source of my information, in order to depayser my hearers—I have on the present occasion quoted the Virginia newspapers as my authority. You may therefore rest assured that your injunction will be strictly observed on this occasion & on every other.This leads to me to mention that when on my return from Monticello last year, I was questioned, as I was certain I should be, as to your choice between the candidates for the Presidency, the subject then of the greatest excitement, I invariably replied that a rule which you had prescribed to yourself, was to take no part in politics; so that I could not say positively from anything wch I heard you say, which was the object of your preference—And this indeed was true in terms—I had no doubt from inference that Mr Crawford was your choice; but I certainly did not hear you declare it. I mention this at this time because I observed that several of those who returned from Monticello about the same time, were not equally reserved, & stated expressly that you were in favor of Mr Cd as having it from your own mouth. This is of no consequence now—but at the time, I feared if any thing got into gazettes from what was said by these gentlemen, that you might consider me a particeps, in the indiscretion.As to the late painful event at the University; it is certainly true that such things have taken place more than once in every college in the U.S. There is probably no prevention—but if any thing can be I am persuaded it cannot be derived from absolute authority. This has been sufficiently proved by the experience of every other establishment of the kind in this country—It is certainly worth while therefore to make the experiment of combining with this authority the aid of the students themselves. I feel a deep interest in the result—And if I did not know how much you were overburthened with correspondence I should not be able to resist the desire of asking you to keep me informed on this subject, & another equally interesting to me & still more near, the state of your health & the progress of the disease which afflicts you—I inclose you the paper of Walsh, because I observe in it some mention made by the Physician of Bonap. of a similar disease which afflicted him in Russia, & of which he must have been entirely free afterwards, from the activity of his life in subsequent campaigns.Segur’s is really a charming work I read it with so much avidity that I did not stop to analyse it, as Gaurgand has done. Gaurgand writes under the influence of a storm of passion & therefore not to be relied on for his own authority—Yet he certainly places Segur’s work sometimes in contradiction with itself. And shews also from the nature of things, & Segur’s situation near the Emperor, that he could not have been present or a party to many matters of which he speaks positively.I have not read Lingard’s work. A review of it which I saw would have taken away any desire which I might have had to read it.The former Russian Minister who was here has sent me the discourse you will find inclosed, on the subject of Russian education—I have thought it possible that it might amuse you to see the ideas of that region as to this point.The song inclosed is by a person who always speaks to me as having remained invariably your friend from the time of your first acquaintance. He makes no exception of the time, which I think you are of opinion ought to be excepted by him. Here is the cause of this song—A society has been formed here called the Penn Society to celebrate the advent of that Legislator—At the late anniversary when we had a public dinner presided by Judge Peters, he sang this composition for the occasion—It is not so surprizing that he should have composed the song, for which he had a model, that you will observe is very closely copied, as it is that he should have sung it as he did, at his age, more than eighty. Although there were several other songs & singers Judge Peters was certainly the best vocalist on the occasion.God bless you my dear sir, & restore & preserve your health for many years to come—Let me add assurances of those sentiments of affectionate attachment with which I have been for much the greater part of my life,your friend & devoted servantW: Short